Exhibit 10.2




SECOND AMENDMENT
TO
ETHYLENE SALES AGREEMENT


This SECOND AMENDMENT (this “Amendment”), dated as of November 1, 2018, and
effective as of January 1, 2018, to the ETHYLENE SALES AGREEMENT, dated as of
August 4, 2014, as amended by that certain First Amendment dated as of August 4,
2016 and effective as of January 1, 2016 (as amended, the “Agreement”), is
entered into by and among WESTLAKE CHEMICAL OPCO LP, a Delaware limited
partnership (“Seller”), and WPT LLC, a Delaware limited liability company,
WESTLAKE VINYLS, INC., a Delaware corporation, and WESTLAKE PETROCHEMICALS LLC,
a Delaware limited liability company (each, a “Buyer Party,” and collectively,
“Buyer”). Seller and Buyer hereinafter are referred to each individually as a
“Party” and collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, the Parties entered into the Agreement in 2014 in order to provide for
the purchase by Buyer and the sale by Seller of certain Ethylene produced by
Seller at its Plants; and
WHEREAS, the Parties entered into the First Amendment to the Agreement in 2016
to reflect certain modifications and clarifications to better reflect the
original intent of the Parties, including amendments to reflect the interplay of
the obligations of the Parties under the Agreement and the obligations under the
Services Agreement with respect to Poly Purge of Buyer or its affiliates
reprocessed by Seller at its Plants; and
WHEREAS, Section 17.8 of the Agreement provides that the Agreement may be
amended only by a written agreement of all the Parties, designated on its face
an “Amendment” or “Addendum” to the Agreement; and
WHEREAS, the Parties have determined to amend the Agreement to reflect certain
modifications to the Agreement;
NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the Parties hereby agrees as follows:
Article 1
GENERAL
1.1    Defined Terms. Capitalized terms not otherwise defined herein shall have
the meanings set forth therefor in the Agreement.


1





--------------------------------------------------------------------------------

Exhibit 10.2




ARTICLE 2    
AMENDMENTS OF AGREEMENT
2.1    Section 1.1 of the Agreement is hereby amended to add or restate the
following definitions therein:
“Annual Minimum Quantity” shall have the meaning set forth in Section 4.1(b).
“Annual Production” shall mean for any Contract Year the sum of (x) the
aggregate quantities of Production during such Contract Year, regardless of
whether purchased by Buyer, and (y) any amount of Ethylene not produced as a
result of Curtailed Production during such Contract Year.
“Curtailed Production” shall mean for any Month up to the amount of production
of Ethylene that Seller elects to curtail for such Month by prompt written
notice to Buyer based on Seller’s reasonable determination that its sales of
Ethylene to Third Parties for such Month would be uneconomic during such Month
because the marginal variable cost of producing such amount of Ethylene is
expected to exceed the sales revenue that would be received by Seller for such
amount of production; provided, however, that Curtailed Production for any Month
shall not exceed approximately 5% of the pro rata amount of Annual Planned
Output for the applicable Contract Year. For the avoidance of doubt, the amount
of Curtailed Production for any Month in a Contract Year shall not be adjusted
based on the amount of Ethylene subsequently produced by Seller during any other
Month in such Contract Year.
2.2    Section 4.1(a)(i) of the Agreement is hereby amended and restated in its
entirety as follows:
“(i)
the Annual Minimum Quantity (as defined below); and”

2.3    Section 4.1(a)(ii) of the Agreement is hereby amended to (a) delete the
words “the limit of 95% of any Excess Quantity pursuant to” and (b) replace the
language “(such Production, regardless of whether purchased by Buyer, the
“Annual Production”), not to exceed 3.8 billion pounds in a given Contract Year”
with the following text: “; provided, that Annual Production shall not exceed
3.8 billion pounds in a given Contract Year”.
2.4    Section 4.1(b) of the Agreement is hereby amended and restated in its
entirety as follows:
“(b)
The Annual Minimum Quantity for any Contract Year shall be equal to (i) the
quantity of the Annual Planned Production notified to Buyer under Section 3.1 in
respect of the relevant Contract Year, plus or minus, as applicable, (ii) the
following adjustments: (A) upward or downward if it determines, in its
reasonable discretion, that any such adjustment is appropriate in order to
account for operating conditions, (B) downward by the amount of any Curtailed
Production during such Contract Year, and (C)



2





--------------------------------------------------------------------------------

Exhibit 10.2




downward by the aggregate quantities of Ethylene sold by Seller to Third Parties
during such Contract Year (such amount, as adjusted pursuant to clauses (A)-(C),
the “Annual Minimum Quantity”); provided that the aggregate amount of any
Curtailed Production and the aggregate quantities of Ethylene sold by Seller to
Third Parties under clauses (B) and (C) in any Contract Year shall not be less
than approximately 5% of Annual Output for such Contract Year.”
2.5    The first sentence of Section 4.1(d) of the Agreement is hereby amended
and restated as follows: “During any Contract Year, Seller shall be entitled
(but not obligated) to produce Ethylene in excess of (i) the Annual Planned
Production applicable to such Contract Year less (ii) the aggregate amount of
any Curtailed Production during such Contract Year, if applicable (such excess
amount, the “Excess Quantity”).”
2.6    Section 5.3(a)(i) of the Agreement is amended to insert the following
text after the words “due to reasons other than”:
“Curtailed Production or”
ARTICLE 3    
MISCELLANEOUS
3.1    This Amendment shall be subject to and governed by the laws of the State
of Texas, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Amendment to the laws of another state.
3.2    Except as hereby amended, the Agreement shall remain in full force and
effect.
3.3    This Amendment, the Agreement and the Related Agreements (including any
exhibits or schedules hereto or thereto) constitute the entire agreement of the
Parties relating to the matters contained herein and therein, superseding all
prior contracts or agreements, whether oral or written, relating to the matters
contained herein and therein.
3.4    This Amendment may be executed in any number of counterparts with the
same effect as if all signatory parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.
 
[Remainder of this page intentionally left blank]




3





--------------------------------------------------------------------------------


Exhibit 10.2




IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to be
signed as of the date first written above.
 
SELLER:
 
WESTLAKE CHEMICAL OPCO LP
By: Westlake Chemical OpCo GP LLC,
        its general partner
 
By:
 /S/ LAWRENCE E. TEEL
 
Name:
Lawrence E. Teel
 
Title:
Principal Operating Officer
 
 
 
 
BUYER:
 
WPT LLC
By: Westlake Chemical Investments, Inc.,
        its Manager
 
By:
/S/ M. STEVEN BENDER
 
Name:
Mark Steven Bender
 
Title:
EVP & CFO
 
WESTLAKE VINYLS, INC.
 
By:
/S/ M. STEVEN BENDER
 
Name:
Mark Steven Bender
 
Title:
EVP & CFO
 
WESTLAKE PETROCHEMICALS LLC
By: Westlake Chemical Investments, Inc.,
        its Manager
 
By:
/S/ M. STEVEN BENDER
 
Name:
Mark Steven Bender
 
Title:
EVP & CFO



Signature Page to Second Amendment to Ethylene Sales Agreement

